Citation Nr: 1603763	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left lower extremity neurological condition, to include as secondary to a lumbar spine disability.

2.  Entitlement to service connection for a right lower extremity neurological condition, to include as secondary to a lumbar spine disability.

3.  Entitlement to an evaluation in excess of 20 percent for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 2002 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The issues have been recharacterized to better reflect her allegations with regard to back-related neurological symptoms.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013 correspondence, the Veteran reported that she was receiving treatment for a back condition from a physical therapist, Mr. JJ.  It appears no attempt has bene made to obtain these relevant records.  On remand, appropriate steps to secure them must be undertaken, consistent with VA's duty to assist the Veteran in substantiating her claims.  38 C.F.R. § 3.159.

Additionally, an updated VA examination is necessary.  First, the Veteran has made statements referencing a worsening of her low back condition.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Second, the April 2012 and October 2012 examinations provide an unclear picture of the current disability with regard to neurological manifestations.  The former appears to both diagnose sciatica and find no current neurological problems.  The latter finds no current disability related to the back, but it is unclear if, like the earlier examination, a 2005 EMG test is relied upon instead of updated testing.  Finally, the nature of the Veteran's complaints must be clarified; she has stated that her neurological problems are intermittent and episodic.  The frequency of such must be more clearly described.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran how to substantiate his claim for service connection on a secondary basis.

2.  Associate any outstanding VA treatment records with the Veteran's VBMS file.

3.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated her since January 2013 for her low back and related complaints.  A release for her physical therapist, Mr. JJ, must be specifically requested.  

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative she may obtain and submit the records herself. 

4.  Schedule the Veteran for VA spine and peripheral nerves examinations.  The claims folder must be reviewed in conjunction with the examinations; if the examiner(s) does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner(s) must describe in detail all manifestations and functional impairments related to the service-connected low back disability, to include neurological complications of the lower extremities.

In connection with the Veteran's neurological complaints, the examiner(s) should conduct updated EMG testing.  The frequency of subjectively experienced neurological symptoms must be reported.  The examiner(s) must clearly state whether there is any current lower extremity neurological condition (sciatica, radiculopathy, etc.) and if so whether it is at least as likely as not (probability of 50 percent or greater) that any such are caused by or due to the low back disability.

If not are any such disorders at least as likely as not aggravated (i.e., worsened) beyond the natural progress by the service-connected lumbar spine disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's neurological abnormality found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine disability. 

Also, is it at least as likely as not that any lower extremity neurologic disability at least as likely as not began in or is related to service.  See Veteran's statements in December 2012 and May 2014 that neurologic symptoms/manifestations began in service.

A full and complete rationale for all opinions expressed is required.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




